                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

WILLIAM JOSEPH RETTSTATT,                           §
                                                    §
                                                    §   CIVIL ACTION NO. 5:20-CV-00188-RWS
                Plaintiff,                          §
                                                    §
v.                                                  §
                                                    §
FNU LYNN, KELLY CRISP,   TTPD                       §
POLICE CHIEF,   TEXARKANA TX                        §
POLICE DEPARTMENT,                                  §
                                                    §
                Defendants.                         §

                                              ORDER

       Plaintiff William Rettstatt, proceeding pro se, filed the above-captioned civil action

complaining of alleged violations of his constitutional rights. The case was referred to the United

States Magistrate Judge.

       Plaintiff was ordered to pay the statutory filing fee or to submit a certified inmate trust

account data sheet in support of his application for leave to proceed in forma pauperis. When he

did not comply with this order, the Magistrate Judge issued a Report recommending the lawsuit be

dismissed without prejudice for failure to prosecute or to obey an order of the Court. Docket No.

8 (“Report and Recommendation”).

       A copy of the Report and Recommendation was sent to Plaintiff at his last known address,

return receipt requested, but was returned as undeliverable. Plaintiff has not notified the Court of

his present address or current whereabouts. The lawsuit form which Plaintiff filed contains a

declaration reading as follows: “I understand, if I am released or transferred, it is my responsibility
to keep the court informed of my current mailing address and failure to do so may result in the

dismissal of this lawsuit.” (Docket No. 1 at 4).

        Because no objections have been received, the Plaintiff is barred from de novo review by the

District Judge of those findings, conclusions, and recommendations and, except upon grounds of

plain error, from appellate review of the unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

(5th Cir. 2017).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report and

Recommendation of the Magistrate Judge. Upon such review, the Court has determined that the

Report and Recommendation of the Magistrate Judge is correct. See United States v. Wilson, 864

F.2d .1219, 1221 (5th Cir. 1989) (holding that where no objections to a Magistrate Judge’s Report

are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”) It

is accordingly

        ORDERED that the Report of the Magistrate Judge (Docket No. 8) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court.

        So ORDERED and SIGNED this 24th day of May, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
